           Case 2:20-cv-01287-JAD-NJK Document 58 Filed 06/15/21 Page 1 of 2




 1
 2
 3
 4                                UNITED STATES DISTRICT COURT
 5                                       DISTRICT OF NEVADA
 6
     TRACEY LALL,
 7                                                            Case No. 2:20-cv-01287-JAD-NJK
               Plaintiff(s),
 8                                                                           Order
     v.
 9                                                                      [Docket No. 54]
     CORNER INVESTMENT COMPANY, et
10   al.,
11             Defendant(s).
12         Pending before the Court is Plaintiff’s motion to extend the discovery cutoff and
13 subsequent deadlines established in the scheduling order. Docket No. 54. Defendants filed
14 responses in opposition. Docket Nos. 55-56. Plaintiff filed a reply. Docket No. 57. The motion
15 is properly decided without a hearing. See Local Rule 78-1. For the reasons discussed more fully
16 below, the motion to extend is GRANTED in part and DENIED in part.
17         A request to extend unexpired deadlines in the scheduling order must be premised on a
18 showing of good cause. Fed. R. Civ. P. 16(b)(4); Local Rule 26-3. The good cause analysis turns
19 on whether the subject deadlines cannot reasonably be met despite the diligence of the party
20 seeking the extension. Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 609 (9th Cir. 1992).1
21             As a starting matter, Plaintiff’s reply acknowledges that no further discovery remains with
22 respect to Local 165 and, therefore, there is no reason to extend the discovery cutoff with respect
23 to Local 165. Docket No. 57 at 10. Accordingly, the motion to extend will be denied as moot
24 with respect to Local 165.
25
           1
            Quoting an unpublished, out-of-circuit order, the motion contends that litigants do not
26 generally comply with deadlines and that motions to extend deadlines in a scheduling order should
   be granted as a matter of course. Docket No. 54 at 5-6. This proposed approach runs counter to
27 decades of Ninth Circuit authority. See, e.g., Cornwell v. Electra Cent. Credit Union, 439 F.3d
   1018, 1027 (9th Cir. 2006); Wong v. Regents of Univ. of Cal., 410 F.3d 1052, 1060 (9th Cir. 2005);
28 Janicki Logging Co. v. Mateer, 42 F.3d 561, 566 (9th Cir. 1994); Johnson, 975 F.2d at 610.

                                                       1
          Case 2:20-cv-01287-JAD-NJK Document 58 Filed 06/15/21 Page 2 of 2




 1         With respect to The Cromwell, the motion is premised on the fact that Plaintiff has
 2 propounded discovery through most of the discovery period2 and that some discovery disputes
 3 continue to percolate. See Docket No. 54 at 7-8; see also Docket No. 57 at 3-9. While the Court
 4 does not opine herein as to the substance of the discovery disputes identified, the circumstances
 5 warrant a short extension of the discovery period. The Court finds that a 30-day extension is
 6 warranted, rather than the 60-day extension sought. Accordingly, the motion to extend will be
 7 granted in part and denied in part with respect to The Cromwell.
 8         Accordingly, Plaintiff’s motion to extend is GRANTED in part and DENIED in part.
 9 Deadlines are hereby SET as follows:
10         •   Amend pleadings/ add parties: closed
11         •   Initial experts: closed
12         •   Rebuttal experts: closed
13         •   Discovery cutoff as to Local 165: June 18, 2021
14         •   Discovery cutoff as to The Cromwell: July 19, 2021
15         •   Dispositive motions: August 18, 2021
16         •   Joint proposed pretrial order: September 17, 2021, or 30 days after resolution of
17             dispositive motions
18         Although the Court is granting an extension, it is not inclined to continue doing so in the
19 future based on the mere existence of discovery disputes. The remaining time provided herein
20 must be used to diligently complete the meet-and-confer process and, to the extent necessary, to
21 move for an order to compel from the Court that actually establishes discovery deficiencies.
22         IT IS SO ORDERED.
23         Dated: June 15, 2021
24                                                               ______________________________
                                                                 Nancy J. Koppe
25                                                               United States Magistrate Judge
26
27         2
           The parties present competing visions as to when discovery begins. Compare Docket
   No. 55 at 5 with Docket No. 57 at 2. Discovery may generally proceed once the parties have
28 conducted the Rule 26(f) conference. See Fed. R. Civ. P. 26(d)(1).

                                                    2
